UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7505



ROY SMITH,

                                            Plaintiff - Appellant,

          versus

JIM HUNT, Governor; FRANKLIN E. FREEMAN, JR.;
RONNIE STEWART; JIMMY PRIVETTE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-94-318-BO)


Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Roy Smith, Appellant Pro Se.    Mark J. Pletzke, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina; John A. Maxfield,
COUNTY ATTORNEY'S OFFICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Smith v. Hunt, No. CA-94-318-BO (E.D.N.C. Sept. 15, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2